                   Case 19-10872-KG            Doc 189        Filed 06/03/19       Page 1 of 12



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:
                                                            Chapter 11
                        1
FUSE, LLC, et al.,
                                                            Case No. 19-10872 (KG)
                             Debtors.
                                                            (Jointly Administered)
DIRECTV, LLC,

                             Plaintiff,                     Adv. Pro. No. 19-50193 (KG)

           v.

FUSE, LLC,

                             Defendant.

                   NOTICE OF AGENDA FOR HEARING OF MATTERS
     SCHEDULED FOR JUNE 5, 2019 AT 11:00 A.M. (PREVAILING EASTERN TIME)2
                    Hearing Location: Before the Honorable Kevin Gross,
       at the U.S. Bankruptcy Court for the District of Delaware, 824 N. Market Street,
                      6th Floor, Courtroom No. 3, Wilmington, DE 19801

             PLEASE NOTE THAT THE HEARING TIME HAS CHANGED
                       FROM 10:00 A.M. TO 11:00 A.M.

RESOLVED MATTER:

1.         Debtors' Motion for an Order Authorizing Discovery from AT&T Services, Inc. and
           DirectTV, LLC Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 [Filed 5/7/19]
           (Sealed Version, Docket No. 106; Redacted Version, Docket No. 107)3

           Response Deadline: May 16, 2019 at 4:00 p.m. (ET).

           Responses Received: None.

1
 The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721); Fuse
Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distributions, LLC (9656); Latino
Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500). The
Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.
2
 Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
(866-582-6878) or by facsimile (866-533-2946).
3
    This Motion was originally filed on 5/1/19 [Docket No. 94].




DOCS_DE:223978.1 29402/002
                Case 19-10872-KG       Doc 189       Filed 06/03/19   Page 2 of 12




        Related Pleadings:

             A. [Signed] Order Authorizing the Debtors to File Under Seal (I) Portions of the
                Declaration of Miguel Roggero in Support of First Day Motions and (II) Portions
                of the Debtors' Motion for an Order Authorizing Discovery from AT&T Service,
                Inc. and DirecTV, LLC [Filed 5/10/19] (Docket No. 125)

             B. [Signed] Order Establishing Discovery Schedule for Assumption Notice, Rule
                2004 Discovery and Adversary Proceeding [Filed 5/22/19] (Docket No. 166)

        Status: This matter has been resolved.

UNCONTESTED MATTERS UNDER CNO/COC:

2.      Motion for Entry of an Order (I) Authorizing the Debtors to (A) Pay and Honor
        Prepetition Compensation, Reimbursable Business Expenses, and Employee Benefit
        Obligations; and (B) Maintain and Continue Certain Compensation and Benefit Programs
        Postpetition; and (II) Granting Related Relief [Filed 4/23/19] (Docket No. 6)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).

        Responses Received: None.

        Related Pleadings:

             A. [Signed] Interim Order (I) Authorizing the Debtors to (A) Pay and Honor
                Prepetition Compensation, Reimbursable Business Expenses, and Employee
                Benefit Obligations; and (B) Maintain and Continue Certain Compensation and
                Benefit Programs Postpetition; and (II) Granting Related Relief [Filed 4/24/19]
                (Docket No. 52)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Motion for Entry
                of an Order (I) Authorizing the Debtors to (A) Pay and Honor Prepetition
                Compensation, Reimbursable Business Expenses, and Employee Benefit
                Obligations; and (B) Maintain and Continue Certain Compensation and Benefit
                Programs Postpetition; and (II) Granting Related Relief [Filed 4/25/19] (Docket
                No. 61)

             C. Certification of Counsel Regarding Motion for Entry of an Order (I) Authorizing
                the Debtors to (A) Pay and Honor Prepetition Compensation, Reimbursable
                Business Expenses, and Employee Benefit Obligations; and (B) Maintain and
                Continue Certain Compensation and Benefit Programs Postpetition; and (II)
                Granting Related Relief [Filed 6/3/19] (Docket No. 180)




                                                 2
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG       Doc 189       Filed 06/03/19   Page 3 of 12



        Status: A final proposed form of order has been submitted under certification of counsel
        for the Court’s consideration.

3.      Debtors’ Motion for Interim and Final Orders (A) Approving the Debtors’ Proposed
        Adequate Assurance of Payment for Future Utility Services, (B) Prohibiting Utility
        Companies from Altering, Refusing, or Discontinuing Services, (C) Approving the
        Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
        Granting Related Relief [Filed 4/23/19] (Docket No. 10)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).

        Responses Received: None.

        Related Pleadings:

             A. [Signed] Interim Order (A) Approving the Debtors' Proposed Adequate Assurance
                of Payment for Future Utility Services (B) Prohibiting Utility Companies From
                Altering, Refusing, or Discontinuing Services, (C) Approving the Debtors'
                Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
                Granting Related Relief [Filed 4/24/19] (Docket No. 51)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Debtors' Motion
                for Interim and Final Orders (A) Approving the Debtors' Proposed Adequate
                Assurance of Payment for Future Utility Services, (B) Prohibiting Utility
                Companies from Altering, Refusing, or Discontinuing Services, (C) Approving
                the Debtors' Proposed Procedures for Resolving Adequate Assurance Requests,
                and (D) Granting Related Relief [Filed 4/25/19] (Docket No. 65)

             C. Certification of Counsel Regarding Debtors’ Motion for Interim and Final Orders
                (A) Approving the Debtors’ Proposed Adequate Assurance of Payment for Future
                Utility Services, (B) Prohibiting Utility Companies from Altering, Refusing, or
                Discontinuing Services, (C) Approving the Debtors’ Proposed Procedures for
                Resolving Adequate Assurance Requests, and (D) Granting Related Relief [Filed
                6/3/19] (Docket No. 179)

        Status: A final proposed form of order has been submitted under certification of counsel
        for the Court’s consideration.

4.      Debtors' First Omnibus Motion for Entry of an Order Authorizing Debtors to (A) Reject
        Certain Executory Contracts Nunc Pro Tunc to the Rejection Date and (B) Fix a Bar Date
        for Claims of Counterparties [Filed 4/23/19] (Docket No. 16)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).




                                                 3
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG        Doc 189       Filed 06/03/19   Page 4 of 12



        Responses Received: None.



        Related Pleadings:

                      A. Notice of Hearing on Debtors' First Omnibus Motion for Entry of an
                         Order Authorizing Debtors to (A) Reject Certain Executory Contracts
                         Nunc Pro Tunc to the Rejection Date and (B) Fix a Bar Date for Claims of
                         Counterparties [Filed 4/26/19] (Docket No. 69)

                      B. Certification of No Objection Regarding Debtors' First Omnibus Motion
                         for Entry of an Order Authorizing Debtors to (A) Reject Certain
                         Executory Contracts Nunc Pro Tunc to the Rejection Date and (B) Fix a
                         Bar Date for Claims of Counterparties [Filed 6/3/19] (Docket No. 181)

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the proposed form of order at the Court’s convenience.

5.      Debtors' Motion for an Order Authorizing the Debtors to Retain, Employ, and
        Compensate Certain Professionals Utilized by the Debtors in the Ordinary Course of
        Business [Filed 4/23/19] (Docket No. 17)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).

        Responses Received: None.

        Related Pleadings:

             A. Notice of Hearing on Debtors' Motion for an Order Authorizing the Debtors to
                Retain, Employ, and Compensate Certain Professionals Utilized by the Debtors in
                the Ordinary Course of Business [Filed 4/26/19] (Docket No. 70)

             B. Certification of Counsel Regarding Debtors' Motion for an Order Authorizing the
                Debtors to Retain, Employ, and Compensate Certain Professionals Utilized by the
                Debtors in the Ordinary Course of Business [Filed 6/3/19] (Docket No. 186)

        Status: A revised proposed form of order has been submitted under certification of
        counsel for the Court’s consideration.

6.      Debtors' Application for Authorization to Employ and Retain Kurtzman Carson
        Consultants LLC as Administrative Advisor Effective Nunc Pro Tunc to the Petition Date
        [Filed 4/23/19] (Docket No. 18)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the Official
        Committee of Unsecured Creditors to June 3, 2019 at 12:00 p.m. (ET).



                                                  4
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG       Doc 189       Filed 06/03/19   Page 5 of 12



        Responses Received: None.



        Related Pleadings:

             A. Notice of Hearing on Debtors' Application for Authorization to Employ and
                Retain Kurtzman Carson Consultants LLC as Administrative Advisor Effective
                Nunc Pro Tunc to the Petition Date [Filed 4/26/19] (Docket No. 71)

             B. Certification of No Objection Regarding Debtors' Application for Authorization
                to Employ and Retain Kurtzman Carson Consultants LLC as Administrative
                Advisor Effective Nunc Pro Tunc to the Petition Date [Filed 6/3/19] (Docket No.
                178)

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the proposed form of order at the Court’s convenience.

7.      Debtors' Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to
        Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors and
        Debtors in Possession Nunc Pro Tunc to the Petition Date [Filed 4/23/19] (Docket No.
        19)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).

        Responses Received: Informal comments from UST

        Related Pleadings:

             A. Notice of Hearing on Debtors' Application Pursuant to Section 327(a) of the
                Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and
                Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl
                & Jones LLP as Counsel for the Debtors and Debtors in Possession Nunc Pro
                Tunc to the Petition Date [Filed 4/26/19] (Docket No. 72)

             B. Certificate of No Objection Regarding Debtors' Application Pursuant to Section
                327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy
                Procedure and Local Rule 2014-1 for Authorization to Employ and Retain
                Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors and Debtors in
                Possession Nunc Pro Tunc to the Petition Date [Filed 6/3/19] (DoCKET No. 188)

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the proposed form of order at the Court’s convenience.




                                                 5
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG       Doc 189       Filed 06/03/19   Page 6 of 12



8.      Application Pursuant to Fed. R. Bankr. P. 2014(a) for Order Under Sections 327 and 328
        of the Bankruptcy Code Authorizing the Employment and Retention of FTI Consulting,
        Inc. as Financial Advisors to the Debtors and Debtors in Possession Nunc Pro Tunc to the
        Petition Date [Filed 4/23/19] (Docket No. 20)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the Official
        Committee of Unsecured Creditors and the U.S. Trustee to June 3, 2019 at 12:00 p.m.
        (ET).

        Responses Received: Informal comments from the UST

        Related Pleadings:

             A. Notice of Hearing on Application Pursuant to Fed. R. Bankr. P. 2014(a) for Order
                Under Sections 327 and 328 of the Bankruptcy Code Authorizing the
                Employment and Retention of FTI Consulting, Inc. as Financial Advisors to the
                Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date [Filed
                4/26/19] (Docket No. 73)

             B. Certification of Counsel Regarding Application Pursuant to Fed. R. Bankr. P.
                2014(a) for Order Under Sections 327 and 328 of the Bankruptcy Code
                Authorizing the Employment and Retention of FTI Consulting, Inc. as Financial
                Advisors to the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition
                Date [Filed 6/3/19] (Docket No. 184)

        Status: A revised proposed form of order has been submitted under certification of
        counsel for the Court’s consideration.

9.      Omnibus Motion of Fuse Media, Inc. and Fuse Media, LLC for Entry of an Order
        Authorizing Fuse Media, Inc. and Fuse Media, LLC to Assume and Assign Certain
        Executory Contracts [Filed 5/1/19] (Docket No. 93)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).

        Responses Received: None.

        Related Pleadings:

             A. [Signed] Order Regarding Motion to Assume [Filed 5/10/19] (Docket No. 126)

             B. [Signed] Order Approving Stipulated Protective Order [Filed 5/22/19] (Docket
                No. 167)

             C. Certification of No Objection Regarding Omnibus Motion of Fuse Media, Inc.
                and Fuse Media, LLC for Entry of an Order Authorizing Fuse Media, Inc. and




                                                 6
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG       Doc 189       Filed 06/03/19   Page 7 of 12



                 Fuse Media, LLC to Assume and Assign Certain Executory Contracts [Filed
                 6/3/19] (Docket No.

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the proposed form of order at the Court’s convenience.

10.     Debtors' Second Omnibus Motion for Entry of an Order Authorizing Debtors to (A)
        Reject Certain Executory Contracts Nunc Pro Tunc to the Rejection Date and (B) Fix a
        Bar Date for Claims of Counterparties [Filed 5/15/19] (Docket No. 136)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).

        Responses Received: None.

        Related Pleadings:

             A. Certification of No Objection Regarding Debtors' Second Omnibus Motion for
                Entry of an Order Authorizing Debtors to (A) Reject Certain Executory Contracts
                Nunc Pro Tunc to the Rejection Date and (B) Fix a Bar Date for Claims of
                Counterparties [Filed 6/3/19] (Docket No. 182)

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the proposed form of order at the Court’s convenience.

11.     Application for Order Authorizing Retention and Employment of Ernst & Young LLP as
        Audit and Tax Services Provider for the Debtors and Debtors in Possession, Nunc Pro
        Tunc to the Petition Date [Filed 5/15/19] (Docket No. 137)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the Official
        Committee of Unsecured Creditors and the U.S. Trustee to June 3, 2019 at 12:00 p.m.
        (ET).

        Responses Received: None.

        Related Pleadings:

             A. Certification of Counsel Regarding Application for Order Authorizing Retention
                and Employment of Ernst & Young LLP as Audit and Tax Services Provider for
                the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date [Filed
                6/3/19] (Docket No. 185)

        Status: A revised proposed form of order has been submitted under certification of
        counsel for the Court’s consideration.




                                                 7
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG      Doc 189        Filed 06/03/19   Page 8 of 12



MATTERS GOING FORWARD:

12.     Debtors’ Motion for Order Under Sections 105, 345, 363, 364, 503, 1107 and 1108 of the
        Bankruptcy Code Authorizing (I) Maintenance of Existing Bank Accounts;
        (II) Continuance of Existing Cash Management System, Bank Accounts, Checks and
        Related Forms; (III) Continued Performance of Intercompany Transactions; (IV) Limited
        Waiver of Section 345(b) Deposit and Investment Requirements and (V) Granting
        Related Relief [Filed 4/23/19] (Docket No. 7)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).

        Responses Received: None at this time.

        Related Pleadings:

             A. [Signed] Interim Order Under Sections 105, 345, 363, 364, 503, 1107 and 1108 of
                the Bankruptcy Code Authorizing (I) Maintenance of Existing Bank Accounts;
                (II) Continuance of Existing Cash Management System, Bank Accounts, Checks
                and Related Forms; (III) Continued Performance of Intercompany Transactions;
                (IV) Limited Waiver of Section 345(b) Deposit and Investment Requirements and
                (V) Granting Related Relief [Filed 4/24/19] (Docket No. 54)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Debtors' Motion
                for Order Under Sections 105, 345, 363, 364, 503, 1107 and 1108 of the
                Bankruptcy Code Authorizing (I) Maintenance of Existing Bank Accounts; (II)
                Continuance of Existing Cash Management System, Bank Accounts, Checks and
                Related Forms; (III) Continued Performance of Intercompany Transactions; (IV)
                Limited Waiver of Section 345(b) Deposit and Investment Requirements and (V)
                Granting Related Relief [Filed 4/25/19] (Docket No. 62)

        Status: This matter will go forward. The Debtors and the Official Committee of
        Unsecured Creditors (the “Committee”) have reached an agreement in principle on
        confirmation of the plan. The deadline to object to confirmation of the plan, the cash
        collateral motion and cash management motion have been extended for the Committee
        pending documentation of the settlement.

13.     Motion of Debtors Pursuant to Sections 105, 361, 362, 363, 503 and 507 of the
        Bankruptcy Code, Bankruptcy Rules 2002, 4001 and 9014 and Local Rules 2002-1(b),
        4001-2, 9013-1(m) for Entry of Interim and Final Orders, (I) Authorizing the Debtors to
        Use Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic
        Stay, and (IV) Scheduling a Final Hearing [Filed 4/23/19] (Docket No. 11)

        Response Deadline: May 29, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee to
        May 31, 2019 at 4:00 p.m. (ET) and the Official Committee of Unsecured Creditors to
        June 3, 2019 at 12:00 p.m. (ET).



                                                 8
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG        Doc 189       Filed 06/03/19   Page 9 of 12



        Responses Received: None at this time.

        Related Pleadings:

             A. [Signed] Interim Order (A) Authorizing the Debtors to Use Cash Collateral, (B)
                Granting Adequate Protection, (C) Modifying the Automatic Stay, and (D)
                Scheduling a Final Hearing [Filed 4/24/19] (Docket No. 53)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Motion of Debtors
                Pursuant to Sections 105, 361, 362, 363, 503 and 507 of the Bankruptcy Code,
                Bankruptcy Rules 2002, 4001 and 9014 and Local Rules 2002-1(B), 4001-2,
                9013-1(M) for Entry of Interim and Final Orders, (I) Authorizing the Debtors to
                Use Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
                Automatic Stay, and (IV) Scheduling a Final Hearing [Filed 4/25/19] (Docket No.
                66)

        Status: This matter will go forward. The Debtors and the Committee have reached an
        agreement in principle on confirmation of the plan. The deadline to object to
        confirmation of the plan, the cash collateral motion and cash management motion have
        been extended for the Committee pending documentation of the settlement.


DISCLOSURE STATEMENT APPROVAL AND CONFIRMATION:

14.     Adequacy of Disclosure Statement and Confirmation of Plan: Debtors' Prepackaged Joint
        Plan of Reorganization [Filed 4/23/19] (Docket No. 13)

        Response Deadline re: Assumption: May 22, 2019 at 4:00 p.m. (ET). Extended for
        Broadcast Music, Inc. to May 31, 2019 at 4:00 p.m. (ET).

        Response Deadline re: Confirmation: May 29, 2019 at 4:00 p.m. (ET). Extended for the
        U.S. Trustee and Broadcast Music, Inc. to May 31, 2019 at 4:00 p.m. (ET) and to the
        Official Committee of Unsecured Creditors to June 3, 2019 at 12:00 p.m. (ET).

        Responses Received to Assumption Notice(s):

             A. Limited Objection of Complex Media, Inc. to Debtors' Notice of (I) Assumption
                of Contracts and Leases, (II) Fixing of Cure Amounts, and (III) Deadline to
                Object [Filed 5/21/19] (Docket No. 158)
                 Status: This matter has been resolved.
             B. Limited Objection of FreeWheel Media Inc. to Debtors' Notice of (I) Assumption
                of Contracts and Leases, (II) Fixing of Cure Amounts, and (III) Deadline to
                Object Thereto [Filed 5/22/19] (Docket No. 160)
                 Status: This matter has been resolved.




                                                  9
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG       Doc 189     Filed 06/03/19     Page 10 of 12



             C. Objection of AT&T Services, Inc. and DIRECTV, LLC to the Debtors' Proposed
                Assumption, Assignment and Cure Amount with Respect to Executory Contracts
                and Unexpired Leases [Filed 5/22/19] (Docket No. 165)
                 Status: This matter has been resolved.
             D. Informal Response of Broadcast Music, Inc.
                 Status: This matter has been resolved in principle subject to documentation.
        Responses Received to Plan Confirmation:

             A. U.S. Trustee's Objection to Confirmation of Debtors' Prepackaged Joint Plan of
                Reorganization [Filed 5/30/19] (Docket No. 173)

        Related Pleadings:

             A. Debtors’ Motion for Entry of an Order (I) Scheduling Combined Hearing On
                (A) Adequacy of Disclosure Statement, (B) Confirmation of Prepackaged Plan of
                Reorganization, and (C) the Assumption of Executory Contracts and Cure
                Amounts; (II) Fixing the Deadlines to Object to Disclosure Statement,
                Prepackaged Plan, and Proposed Assumption or Rejection of Executory Contracts
                and Cure Amounts; (III) Approving (A) Prepetition Solicitation Procedures and
                (B) Form and Manner of Notice of Commencement, Combined Hearing,
                Assumption of Executory Contracts and Cure Amounts Related Thereto, and
                Objection Deadlines; (IV) Conditionally (A) Directing the United States Trustee
                Not to Convene Section 341(a) Meeting of Creditors and (B) Waiving
                Requirement of Filing Statements of Financial Affairs and Schedules of Assets
                and Liabilities; and (V) Granting Related Relief [Filed 4/23/19] (Docket No. 12)
             B. Disclosure Statement for the Debtors' Prepackaged Joint Plan of Reorganization
                [Filed 4/23/19] (Docket No. 14)
             C. Plan Supplement to the Debtors' Prepackaged Joint Plan of Reorganization [Filed
                4/23/19] (Docket No. 15)
             D. [Signed] Order (I) Scheduling Combined Hearing on (A) Adequacy of Disclosure
                Statement, (B) Confirmation of Prepackaged Plan of Reorganization, and (C) The
                Assumption of Executory Contracts and Cure Amounts; (II) Fixing the Deadlines
                to Object to Disclosure Statement, Prepackaged Plan, and Proposed Assumption
                or Rejection of Executory Contracts and Cure Costs; (III) Approving (A)
                Prepetition Solicitation Procedures and (B) Form and Manner of Notice of
                Commencement, Combined Hearing, Assumption of Executory Contracts and
                Cure Amounts Related Thereto, and Objection Deadlines; (IV) Conditionally (A)
                Directing the United States Trustee Not to Convene Section 341(a) Meeting of
                Creditors and (B) Waiving Requirement of Filing Statements of Financial Affairs
                and Schedules of Assets and Liabilities; and (V) Granting Related Relief [Filed
                4/24/19] (Docket No. 57)
             E. Notice of (I) Commencement of Prepackaged Chapter 11 Bankruptcy Cases; (II)
                Combined Hearing on the Disclosure Statement, Confirmation of the Prepackaged



                                                 10
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG       Doc 189     Filed 06/03/19    Page 11 of 12



                 Joint Plan of Reorganization, and Related Matters; and (II) Objection Deadlines
                 and Summary of the Debtors' Prepackaged Joint Plan of Reorganization [Filed
                 5/1/19] (Docket No. 91)
             F. Debtors' Notice of (I) Assumption of Contracts and Leases, (II) Fixing of Cure
                Amounts, and (III) Deadline to Object Thereto [Filed 5/1/19] (Docket No. 95)
             G. Debtors' Supplemental Notice of (I) Assumption of Contracts and Leases, (II)
                Fixing of Cure Amounts, and (III) Deadline to Object Thereto [Filed 5/6/19]
                (Docket No. 102)
             H. Declaration of David Hartie of Kurtzman Carson Consultants, LLC Regarding the
                Mailing, Voting, and Tabulation of Ballots Accepting and Rejecting the Debtors’
                Prepackaged Joint Chapter 11 Plan of Reorganization [Filed 5/14/19] (Docket
                No. 133)
             I. Amended Plan Supplement [Filed 5/21/19] (Docket No. 159)
             J. Debtors’ Memorandum of Law In Support of Order Approving the Debtors’
                Disclosure Statement for, and Confirming, the Debtors’ Prepackaged Joint Plan of
                Reorganization (with Proposed Confirmation Order as Exhibit A) [Filed 5/31/19]
                (Docket No. 174)
             K. Declaration of Miguel Roggero in Support of Approval of the Disclosure
                Statement and Confirmation of the Debtors’ Prepackaged Joint Plan of
                Reorganization [Filed 5/31/19] (Docket No. 175)
             L. Declaration of Asher Cohen of FTI Consulting, Inc. in Support of Confirmation of
                the Debtors’ Prepackaged Plan of Reorganization [Filed 5/31/19] (Docket No.
                176)

        Status: This matter will go forward. The Debtors and the Committee have reached an
        agreement in principle on confirmation of the plan. The deadline to object to
        confirmation of the plan, the cash collateral motion and cash management motion have
        been extended for the Committee pending documentation of the settlement.




                                                 11
DOCS_DE:223978.1 29402/002
                Case 19-10872-KG   Doc 189    Filed 06/03/19   Page 12 of 12




Dated: June 3, 2019
                                        PACHULSKI STANG ZIEHL & JONES LLP


                                          /s/ James E. O’Neill
                                        Richard M. Pachulski (CA Bar No. 90073)
                                        Ira D. Kharasch (CA Bar No. 109084)
                                        Maxim B. Litvak (CA Bar No. 215852)
                                        James E. O’Neill (DE Bar No. 4042)
                                        919 N. Market Street, 17th Floor
                                        P O Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Tel: (302) 652-4100
                                        Fax: (302) 652-4400
                                        E-mail: rpachulski@pszjlaw.com
                                                 ikharasch@pszjlaw.com
                                                 mlitvak@pszjlaw.com
                                                 joneill@pszjlaw.com

                                        Proposed Attorneys for Debtors and Debtors in
                                        Possession




                                             12
DOCS_DE:223978.1 29402/002
